internal_revenue_service number release date index number -------------------------- --------------------------------- ----------------------------------- --------------------------------- ------------------------- -in re ---------------------------------------- --------------------------------------------------------- ------------------------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b8 plr-157266-04 date date this responds to a letter_ruling request submitted on behalf of x by your legend legend x ----------------------------- ----------------------------- dear ----------------- authorized representative x owns coin-operated and coinless pay telephones x will provide a variety of services in connection with these telephones this request relates to the excise_tax imposed on communications by sec_4251 of the internal_revenue_code x will provide local_telephone_service by leasing public access lines that will be connected to x’s public pay telephones a caller may make a local call by inserting a maximum of cents into these telephones and dialing a local number or by dialing and a local number long distance carriers a caller has several long distance calling options x requested rulings related to three of these options the first long distance option is to use coins to pay for a long distance call x will collect the coins deduct its commission and pay the balance to the long distance carrier with whom x has contracted for service x’s prescribed carrier or dial the access code of the caller’s selected carrier if a caller uses x’s prescribed carrier x receives a commission if a caller uses its own selected carrier x is compensated x will provide long distance telephone service by contracting with one or more the second long distance calling option is coinless a caller may dial and use x will provide inmate phone service at correctional institutions by providing sec_4252 defines local_telephone_service as the access to a local sec_4251 imposes a tax on amounts paid for taxable communications plr-157266-04 the third long distance calling option is a collect call the caller will dial the area code the number and give x’s local operator service provider the caller’s name x’s local operator service provider will pay x a commission coinless pay telephones and contracting with a local operator service provider to carry those calls an inmate may only use the coinless payphone to make a collect call the local operator service provider will pay x a commission services the term communications_services means local_telephone_service toll_telephone_service and teletypewriter_exchange_service telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone or radio telephone stations constituting a part of such local telephone system and any facility or service provided in connection with a service described in the term local_telephone_service does not include any service which is a toll telephone or a private_communication_service communication for which a there is a toll_charge which varies in amount with the distance and elapsed transmission time of each individual communication and b the charge is paid within the united_states and a service which entitles the subscriber upon payment of a periodic charge determined as a flat amount or upon the basis of total elapsed transmission time to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with this service is located sec_4253 provides that service paid for by inserting coins in coin-operated telephones available to the public shall not be subject_to the tax imposed by sec_4251 with respect to local_telephone_service or with respect to toll_telephone_service if the charge for such toll_telephone_service is less than cents sec_4252 defines toll_telephone_service as a telephonic quality sec_4253 provides that only one payment of tax under sec_4251 is required sec_4291 provides with one exception not relevant here that every person with respect to the tax on any service notwithstanding the lines or stations of one or more persons are used in furnishing that service receiving any payment for facilities or services on which a tax is imposed upon the payor thereof shall collect the amount of the tax from the person making such payment provides in part that the tax is payable by the person paying the transmission charge and is to be collected by the person receiving the payment sec_49_4252-4 of the facilities and services excise_tax regulations revrul_74_570 1974_2_cb_363 holds that the tax imposed by sec_4251 does plr-157266-04 sec_49_4253-1 provides that with an exception not applicable here the tax imposed on amounts paid for general telephone service now referred to as local_telephone_service is not applicable to a single telephone conversation paid for by inserting coins in a public coin-operated telephone the tax imposed on amounts paid for toll_telephone_service or telegraph service is not applicable to a single telephone conversation for which a toll_charge is made or to a telegraph message if the charge for such toll_telephone_service including any additional_charge for overtime or telegraph service is less than cents and is paid for by inserting coins in a public coin- operated telephone not apply to amounts paid_by one communications company to a second communications company for services provided to the subscriber of the first company and billed by the first company to the subscriber the subscriber is the person paying for the service and the tax imposed by sec_4251 applies to the amounts paid_by the subscriber further since the first company is the person receiving payment for the services from the payor the subscriber with the meaning of sec_4291 that company is responsible for collecting the tax and paying it over to the government does not provide the communications_services defined in sec_4251 x contracts with third parties to provide those services x however does receive payment for communications_services when callers use the coin payment option public to use x’s telephones for local calls are not subject_to the tax imposed by sec_4251 although x owns the telephones that customers use to make telephone calls x x’s payments for the lease of public access lines that enable the general accordingly based on x’s representations we conclude as follows communications_services paid for by inserting coins in coin operated telephones available to the public shall not be subject_to the tax imposed by sec_4251 on local_telephone_service or on toll_telephone_service if the charge for the toll_telephone_service is less than cents if the charge for toll_telephone_service i sec_25 cents or more and the caller pays this charge by inserting coins in a coin operated telephone x is responsible for collecting and paying over to the government the sec_4251 tax imposed on amounts paid for taxable communications service the amount deposited into the telephone the tax imposed by sec_4251 does not apply to commissions x receives from a long distance carrier x is not responsible for collecting the tax imposed by sec_4251 on collect calls made by inmates on x’s coinless pay phones plr-157266-04 k provides that it shall not be used or cited as precedent this letter_ruling is directed only to the taxpayer that requested it section sincerely barbara b franklin senior technician reviewer passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
